1,644,643 Units RADIENT PHARMACEUTICALS CORPORATION (F/K/A AMDL, INC.) CONSISTING OF COMMON STOCK (PAR VALUE $0.001) AND WARRANTS WITH AN EXERCISE PRICE OF $1.25 PLACEMENT AGENT AGREEMENT November 30, 2009 JESUP & LAMONT SECURITIES CORPORATION 650 Fifth Avenue, 3rd Floor New York, New York 10019 Dear Sirs: 1.INTRODUCTION. RADIENT PHARMACEUTICALS CORPORATION, a Delaware corporation (the “Company”), proposes to issue and sell to the purchasers (each a “Purchaser” and, collectively, the “Purchasers”), pursuant to the terms and conditions of this Placement Agent Agreement (this “Agreement”) and the Securities Purchase Agreement, between the Company and the Purchasers (the “Purchase Agreement”), an aggregate of 1,644,643 units (the “Units”). Each Unit consists of two shares of the Company’s common stock, $0.001 par value per share (the “Common Stock”), and a warrant to purchase one share of Common Stock (the “Warrants”). The Units or, collectively, the shares of Common Stock and Warrants are also referred to as the “Securities”. The Warrants shall be exercisable at a price per share equal to $1.25 and shall be exercisable at any time and from time to time, in whole or in part, after the Closing Date (as defined below) until May 30, 2014. The Units will not trade as a security and the shares of Common stock and Warrants included in each Unit will be immediately separated from the Unit upon receipt and will trade separately. The Company hereby confirms that Jesup & Lamont Securities Corporation (the “Placement Agent”) has acted as the Placement Agent in accordance with the terms and conditions hereof. 2.AGREEMENT TO ACT AS PLACEMENT AGENT; PLACEMENT OF SECURITIES. On the basis of the representations, warranties and agreements of the Company herein contained, and subject to all the terms and conditions of this Agreement: 2.1The Company has authorized and hereby acknowledges that the Placement Agent has acted as its exclusive agent to solicit offers for the purchase of all or part of the from the Company in connection with the proposed offering of the Securities (the “Offering”).
